

	

		II

		109th CONGRESS

		1st Session

		S. 1327

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 29, 2005

			Mr. Lott (for himself

			 and Mr. Baucus) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to modify the active business definition under section 355.

	

	

		1.Modification of active

			 business definition under section 355

			(a)In

			 generalSection 355(b) of the

			 Internal Revenue Code of 1986 (defining active conduct of a trade or business)

			 is amended by adding at the end the following new paragraph:

				

					(3)Special rules

				relating to active business requirement

						(A)In

				generalFor purposes of

				determining whether a corporation meets the requirement of paragraph (2)(A),

				all members of such corporation’s separate affiliated group shall be treated as

				one corporation. For purposes of the preceding sentence, a corporation’s

				separate affiliated group is the affiliated group which would be determined

				under section 1504(a) if such corporation were the common parent and section

				1504(b) did not apply.

						(B)ControlFor purposes of paragraph (2)(D), all

				distributee corporations which are members of the same affiliated group (as

				defined in section 1504(a) without regard to section 1504(b)) shall be treated

				as one distributee

				corporation.

						.

			(b)Conforming

			 amendments

				(1)Subparagraph (A) of section 355(b)(2) of

			 the Internal Revenue Code of 1986 is amended to read as follows:

					

						(A)it is engaged in the active conduct of a

				trade or

				business,

						.

				(2)Section 355(b)(2) of such Code is amended

			 by striking the last sentence.

				(c)Effective

			 date

				(1)In

			 generalThe amendments made

			 by this section shall apply—

					(A)to distributions after the date of the

			 enactment of this Act, and

					(B)for purposes of determining the continued

			 qualification under section 355(b)(2)(A) of the Internal Revenue Code of 1986

			 (as amended by subsection (b)(1)) of distributions made before such date, as a

			 result of an acquisition, disposition, or other restructuring after such

			 date.

					(2)Transition

			 ruleThe amendments made by

			 this section shall not apply to any distribution pursuant to a transaction

			 which is—

					(A)made pursuant to an agreement which was

			 binding on such date of enactment and at all times thereafter,

					(B)described in a ruling request submitted to

			 the Internal Revenue Service on or before such date, or

					(C)described on or before such date in a

			 public announcement or in a filing with the Securities and Exchange

			 Commission.

					(3)Election to

			 have amendments applyParagraph (2) shall not apply if the

			 distributing corporation elects not to have such paragraph apply to

			 distributions of such corporation. Any such election, once made, shall be

			 irrevocable.

				

